t c summary opinion united_states tax_court juanita e jackson petitioner and burt jackson intervenor v commissioner of internal revenue respondent docket no 8552-13s filed date juanita e jackson pro_se burt jackson pro_se john d ellis for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure this case arises from petitioner’s request for relief from joint_and_several_liability under sec_6015 with respect to an underpayment of federal_income_tax for respondent denied petitioner relief from joint_and_several_liability under sec_6015 the issue for decision is whether petitioner is entitled to relief under sec_6015 for background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in maryland when she filed her petition petitioner married intervenor in petitioner is employed by the social_security administration as a paralegal specialist and has worked there for years she has a bachelor of science degree in healthcare management as part of her coursework she completed a course entitled introductory accounting for healthcare management intervenor worked for an architectural firm until he lost his job during the financial crisis in or as a result intervenor was unemployed for six months at the beginning of while he was unemployed he withdrew money from his retirement accounts to help support the household intervenor accepted a position as project manager at shw group llp shw group and began working again on date at an annual salary of dollar_figure in both petitioner and intervenor took distributions from their respective retirement accounts petitioner took a distribution of dollar_figure from her thrift_savings_plan account and federal tax of dollar_figure was withheld on the distribution intervenor took a distribution of dollar_figure from an individual_retirement_account at secu credit_union and a distribution of dollar_figure from his account with fascore institutional services no tax was withheld on either of the distributions to intervenor petitioner and intervenor were not sure that intervenor’s new job was going to be permanent so they wanted to pay down some of their debts intervenor used a portion of his distributions to pay off his automobile loan petitioner used her distribution to pay off a timeshare purchase to pay tuition for petitioner and intervenor’s minor child and for other expenses petitioner and intervenor also earned_income in petitioner received dollar_figure in wage income from the social_security administration and elected to have dollar_figure in federal_income_tax withheld from her wages intervenor received wage income totaling dollar_figure in and elected to have dollar_figure in federal_income_tax withheld while intervenor was unemployed he applied for and received unemployment_compensation of dollar_figure from the district of columbia and did not elect to have federal_income_tax withheld from this compensation during petitioner and intervenor were in arrears with their mortgage by about dollar_figure petitioner’s parents gave her money to help pay household expenses while intervenor was still living in the home since their marriage in petitioner and intervenor have prepared their tax returns using turbotax on or about date petitioner and intervenor timely filed a joint form_1040 u s individual_income_tax_return for tax_year petitioner prepared the return using turbotax and intervenor did not participate in the preparation of the return the return reported a balance due of dollar_figure petitioner and intervenor included with the return a form_9465 installment_agreement request requesting an installment_agreement with a payment of dollar_figure per month to pay the liability the first dollar_figure payment was included with the return intervenor’s job with shw group was terminated on date petitioner and intervenor filed a joint form 1040x amended u s individual_income_tax_return for dated date the amended_return claimed a dependent not listed on the original return and reclassified various retirement distributions made during the tax_year the amended_return reported a balance due of dollar_figure and respondent accepted the amended_return as filed petitioner filed her and federal_income_tax returns as married_filing_separately for petitioner received a small refund for and petitioner filed tax returns but did not pay in full the amounts reported as due on the returns petitioner claimed exemptions for withholding purposes for at the time of trial petitioner owed a balance for the tax_year petitioner asserted at trial that the balance for the tax_year had been paid in full respondent however provided an account transcript showing a balance due for the tax_year petitioner entered into an installment_agreement with the internal_revenue_service irs to pay dollar_figure per month on her and tax_liabilities the installment_agreement was confirmed by letter dated date on date petitioner filed form_8857 request for innocent spouse relief on date the irs issued a final_determination denying petitioner’s request for innocent spouse relief on date petitioner timely filed a petition with this court seeking review of respondent’s determination at the time she filed her request for relief as well as at the time she filed her petition petitioner resided with intervenor intervenor moved out of the marital home in date and petitioner and intervenor are currently involved in divorce proceedings pursuant to sec_6015 and rule intervenor filed a timely notice of intervention in this case to oppose petitioner’s request for relief discussion in general a spouse who files a joint federal_income_tax return is jointly and severally liable for the entire tax_liability sec_6013 however a spouse may be relieved from joint_and_several_liability under sec_6015 if taking into account all the facts and circumstances it would be inequitable to hold the taxpayer liable for any unpaid tax and relief is not available to the spouse under sec_6015 or c sec_6015 and subsections b and c of sec_6015 apply only in the case of an understatement_of_tax or any deficiency in tax and do not apply in the case of underpayments of tax reported on joint tax returns sec_6015 c 121_tc_73 see also 120_tc_62 because petitioner seeks relief from an underpayment_of_tax she is not entitled to relief under sec_6015 or c and may look only to sec_6015 for relief from joint_and_several_liability the commissioner has published revenue procedures listing the factors that are normally considered in determining whether sec_6015 relief should be granted see revproc_2013_34 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 the court considers these factors in the light of the attendant facts and circumstances but we are not bound by them see 136_tc_432 sriram v commissioner tcmemo_2012_91 in determining whether petitioner is entitled to sec_6015 relief we apply a de novo standard of review as well as a de novo scope of review see 132_tc_203 130_tc_115 see also 557_f3d_1262 11th cir aff’g tcmemo_2005_201 petitioner bears the burden of proving that she is entitled to relief see rule a porter v commissioner t c pincite 119_tc_306 aff’d 101_fedappx_34 6th cir i threshold conditions for granting relief the revenue_procedure guidelines begin by establishing threshold requirements that respondent contends must be satisfied before an equitable relief request may be considered see revproc_2013_34 sec_4 i r b pincite those conditions are the requesting spouse filed a joint_return for the taxable_year for which relief is sought the relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and absent certain enumerated exceptions the tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse if the liability is partially attributable to the requesting spouse then relief can be considered only for the portion of the liability the irs will consider granting relief regardless of whether the understatement deficiency or underpayment is attributable in full or in part to the requesting spouse if any of the following exceptions apply attribution due solely to the operation of community_property law nominal ownership misappropriation of funds abuse and fraud committed by the nonrequesting spouse revproc_2013_34 sec_4 2013_43_irb_397 attributable to the nonrequesting spouse id respondent does not dispute that petitioner satisfies each of the threshold conditions ii elements for streamlined determination when the threshold conditions have been met the guidelines allow a requesting spouse to qualify for a streamlined determination of relief under sec_6015 if all of the following conditions are met the requesting spouse is no longer married to is legally_separated from or has not been a member of the same household as the other person at any time during the 12-month_period ending on the date the service makes its determination the requesting spouse will suffer economic hardship if relief is not granted and in an underpayment case such as this the requesting spouse had no knowledge or reason to know when the return was filed that the nonrequesting spouse would not or could not pay the tax_liability reported on the joint tax_return revproc_2013_34 sec_4 i r b pincite the requesting spouse must satisfy all three conditions in order to qualify for a streamlined determination id because petitioner was not divorced or legally_separated from intervenor on the date respondent made the determination and was a member of the same household as intervenor during the 12-month_period ending on the date of the determination she did not qualify for a streamlined determination of relief iii factors used to determine whether relief will be granted where as here a requesting spouse meets the threshold conditions but fails to qualify for streamlined relief a requesting spouse may still be eligible for equitable relief if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the underpayment see revproc_2013_34 sec_4 i r b pincite the guidelines list the following nonexclusive factors that the commissioner takes into account when determining whether to grant equitable relief marital status economic hardship in the case of an underpayment knowledge or reason to know that the nonrequesting spouse would not or could not pay the tax_liability reported on the joint tax_return legal_obligation significant benefit compliance with tax laws and mental or physical health id in making the determination under sec_6015 the court considers these factors as well as any other_relevant_factors no single factor is determinative and all factors shall be considered and weighed appropriately pullins v commissioner t c pincite haigh v commissioner tcmemo_2009_140 any indication of abuse or the exercise of financial control by the nonrequesting spouse is a factor that may affect the application of the other factors revproc_2013_34 sec_4 a marital status if the requesting spouse is still married to the nonrequesting spouse this factor is neutral revproc_2013_34 sec_4 for purposes of this section a requesting spouse will be treated as being no longer married to the nonrequesting spouse as of the date the irs makes its determination revproc_2013_34 sec_4 a the court makes its determination of marital status as of the time of trial wilson v commissioner tcmemo_2010_134 aff’d 705_f3d_980 9th cir petitioner and intervenor were not divorced or legally_separated at the time of trial this factor is neutral b economic hardship generally economic hardship exists when collection of the tax_liability will render the requesting spouse unable to meet basic living_expenses revproc_2013_34 sec_4 b i r b pincite if denying relief from joint_and_several_liability will not cause the requesting spouse to suffer economic hardship this factor may be neutral id petitioner’s request for innocent spouse relief indicated that her monthly income was approximately dollar_figure and that her monthly expenses were approximately dollar_figure petitioner’s yearly income has increased from dollar_figure to dollar_figure since she submitted the request for relief and her expenses have decreased because of a modification to her first mortgage the first mortgage payment was reduced from dollar_figure when she filed her request to dollar_figure at the time of trial and her real_property_taxes were significantly reduced as a result of a reassessment by the state of maryland on the basis of the record petitioner has not proven that she will suffer economic hardship if the court denies her relief this factor is neutral c knowledge or reason to know in the case of an income_tax_liability that was properly reported but not paid consideration is given to whether as of the date the return was filed the requesting spouse knew or had reason to know that the nonrequesting spouse would not or could not pay the tax_liability at that time or within a reasonable period of time after the filing of the return id sec_4 c ii this factor will weigh in favor of relief if the requesting spouse reasonably expected the nonrequesting spouse to pay the tax_liability reported on the return id this factor will weigh against relief if on the facts and circumstances of the case it was not reasonable for the requesting spouse to believe that the nonrequesting spouse would or could pay the tax_liability shown on the return id a reasonable expectation of payment will be presumed if the spouses submitted a request for an installment_agreement to pay the tax reported as due on the return id to benefit from the presumption the request for an installment_agreement must be filed by the later of days after the due_date for payment of the tax or days after the return was filed id and it must not be unreasonable for the requesting spouse to believe that the nonrequesting spouse will be able to make the payments contemplated in the requested installment_agreement id in making the determination whether the requesting spouse had reason to know consideration is given to various factors including the requesting spouse’s level of education the requesting spouse’s degree of involvement in the activity generating the income_tax_liability the requesting spouse’s involvement in business and household financial matters and the requesting spouse’s business or financial expertise revproc_2013_34 sec_4 c iii i r b pincite respondent argues that it was unreasonable for petitioner to believe when she signed the return at issue that intervenor would pay the tax_liabilities petitioner’s testimony as well as the stipulated facts shows that she was very involved in the family’s finances and was well aware of intervenor’s poor financial situation petitioner and intervenor each paid a portion of the family’s expenses intervenor’s periodic unemployment and lower salary and the family’s apparent financial problems indicate that petitioner had reason to know that intervenor would not be able to pay the liability moreover petitioner prepared the joint_return and the amended_return for the year in issue when she prepared the original return it showed a balance due of dollar_figure and she remitted only dollar_figure with the return when she prepared the amended_return petitioner knew that intervenor had lost his position with shw group and she saw that there was a balance due of over dollar_figure although petitioner submitted with the original return a form_9465 that listed shw group as intervenor’s employer petitioner prepared the return and presumably the form_9465 filed with the return without intervenor’s participation petitioner has a college degree and has taken an accounting course the court finds petitioner’s argument that the installment_agreement gave her a basis to believe that intervenor would pay the tax_liability unpersuasive see stolkin v commissioner tcmemo_2008_211 we have consistently found that a requesting spouse’s knowledge of the couple’s financial difficulties deprives the requesting spouse of reason to believe that his or her ex-spouse will pay the tax_liability petitioner is a smart and responsible_person and given her situation the court finds her alleged lack of knowledge improbable accordingly this factor weighs against relief d legal_obligation this factor will be neutral if the spouses are not separated or divorced or the divorce decree or agreement is silent as to any obligation to pay the outstanding income_tax_liability revproc_2013_34 sec_4 d i r b pincite at the time of trial petitioner and intervenor were not yet divorced nor did they have a divorce decree or legally binding agreement regarding the outstanding tax_liability this factor is neutral e significant benefit this factor considers whether the requesting spouse received a significant benefit beyond normal support from the unpaid income_tax_liability id sec_4 e normal support is measured by the circumstances of the particular parties porter v commissioner t c pincite this factor will weigh in favor of relief if the nonrequesting spouse significantly benefited from the unpaid tax or understatement and the requesting spouse had little or no benefit or the nonrequesting spouse enjoyed the benefit to the requesting spouse’s detriment revproc_2013_34 sec_4 e intervenor used at least a portion of the funds he withdrew from his various retirement accounts to pay the balance of his car loan on which petitioner was a cosigner intervenor used the rest of funds he withdrew to support the household and pay bills from the record any benefit petitioner received from the unpaid tax_liability was not in excess of normal support this factor weighs in favor of relief see eg butner v commissioner tcmemo_2007_136 f compliance with income_tax laws this factor considers whether the requesting spouse has made a good-faith effort to comply with the income_tax laws in tax years after the year for which relief is requested revproc_2013_34 sec_4 f i r b pincite if the requesting spouse remains married to the nonrequesting spouse but files separate returns this factor will weigh in favor of relief if the requesting spouse is in compliance with the tax laws and will weigh against relief if the requesting spouse is not id if the requesting spouse made a good-faith effort to comply with the tax laws but was unable to fully comply then this factor will be neutral id petitioner filed separate tax returns for the taxable_year sec_2010 sec_2011 and sec_2012 and at the time of trial she had balances due for tax_year sec_2011 and sec_2012 petitioner claimed exemptions for withholding purposes for because she testified she had high mortgage interest and property taxes petitioner is not in compliance with the tax laws and has not shown that she was unable to comply despite a good-faith effort this factor weighs against relief g mental or physical health this factor will weigh in favor of relief if the requesting spouse was in poor mental or physical health at the time the return or returns for which the request for relief relates were filed or at the time the requesting spouse reasonably believed the return or returns were filed or at the time the requesting spouse requested relief id sec_4 g i r b pincite the irs considers the nature extent and duration of the condition including the ongoing economic impact of the illness id if the requesting spouse was not in poor physical or mental health this factor is neutral id petitioner was not in poor physical or mental health at the time the joint_return was filed or when she brought this action for relief this factor is neutral see wilson v commissioner tcmemo_2010_134 iv conclusion weighing all the facts and circumstances we are not persuaded that it would be inequitable to deny petitioner spousal relief under sec_6015 as the preceding discussion shows there is one factor that weighs in favor of relief two factors that weigh against relief and four factors that are neutral considering that petitioner knew or had reason to know that intervenor would not or could not pay the tax_liability reported on the return and in the absence of economic hardship we conclude that it would not be inequitable to deny petitioner relief under sec_6015 decision will be entered for respondent
